DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 11-16 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 12/19/2018 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 1, 4-5, 7-9, and 11 is/are objected to because of the following informalities:
Claim 1 recites the limitation “UA” in line 5 which should be enclosed in parentheses.
Claim 4 is not a complete sentence. The following amendment is recommended: “The method (300) as claimed in claim 3, wherein the frequency (VF) of the specifiable voltage is specified as[[
Claim 5 recites the limitation “specification (328) of a frequency” which is grammatically incorrect. The Examiner recommends the following amendment: “ specifying (328) a frequency”.
Claim 7 recites the limitation “specification (334) of the frequency (VF), amplitude (VA) or phase angle (VP) of the specifiable voltage (VU), in accordance with the phase voltages or phase currents thus determined.” which is grammatically incorrect. The Examiner recommends the following amendment: “ specifying (334) the frequency (VF), amplitude (VA) or phase angle (VP) of the specifiable voltage (VU)[[,]] in accordance with the phase voltages or phase currents”
Claim 8 recites the limitation “method (300)” which is grammatically incorrect. The Examiner recommends the following amendment” “The method (300)”.
Claim 9 recites the limitation “which configured to” which is grammatically incorrect. The Examiner recommends the following amendment: “which is configured to”.
Claim 11 contains multiple grammatical errors. The Examiner recommends the following amendments:
“A device (170) for reducing mechanical loads in a powertrain (100), wherein an electric machine (130) is provided as the drive assembly of the powertrain (100), and an inverter (110) is provided for the output of a multi-phase output voltage (UA) for supplying the electric machine (130), wherein the device (170) is configured to:
determine the multi-phase output voltage (UA) for operating the electric machine (130);
add a specifiable voltage (VU) to the determined output voltage (UA); and
output [[of ]]the sum (SU) of the multi-phase output voltage (UA) and the specifiable voltage (VU) for the supply of the electric machine (130)[[,]] as a desired variable on the inverter (110).”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device (170) for and the device is configured to in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the drive assemblyline 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the output” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a multi-phase output voltage UA" in line 5.  It is unclear whether this is the same as or different from “a multi-phase output voltage” in line 3.
Claim 1 recites the limitation “the specified multi-phase output voltage (UA)” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “outputting (340)”. It is unclear whether reference number “(340)” indicates outputting is the same step in the process as “adding (340)”.
Claim 1 recites the limitation “the sum (SU)” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the speed of rotation” in lines 2-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the rotor” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the drive assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the output” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the multi-phase output voltage (UA) for operating the electric machine (130)” in line 6. It is unclear whether there is sufficient antecedent basis for this limitation in the claim because it is unclear whether the aforementioned limitation is the same as “a multi-phase output voltage (UA) for supplying the electric machine (130)
Claim 11 recites the limitation “the determined output voltage” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-9, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (Pub. No.: US 2013/0307449 A1, hereinafter “Kobayashi”).

With respect to claim 1, Kobayashi discloses a method (see at least: Fig. 1 and 2) for reducing mechanical loads in a powertrain (1), wherein an electric machine (MG) is provided as the drive assembly of the powertrain, and an inverter (IN) is provided for the output of a multi-phase output voltage for supplying the electric machine (see at least: Fig. 1), the method comprising:
(Vb, Vbd, Vbq, see at least: p. [0126]) for operating the electric machine;
adding a specifiable voltage (Vhd, Vhq, Vh1, Vh2, Vh3, Vh4, see at least: p. [0127] and Fig. 3) and the specified multi-phase output (Vb, Vbd, Vbq);
outputting the sum (V, Vd, Vq) of the multi-phase output voltage and the specifiable voltage for the supply of the electric machine (see at least: p. [0182]).

With respect to claims 3-4, Kobayashi discloses the method as claimed in claim 1, further comprising: determining a speed of rotation of the powertrain (rotation speed ωm of the rotating electrical machine MG, see at least: p. [0088]), and specification of a frequency, amplitude or phase angle of the specifiable voltage in accordance with the determined speed of rotation, wherein, as a frequency for the frequency of the specifiable voltage, the speed of rotation of the rotor of the electric machine, the speed of rotation of a drive shaft in the powertrain, or the speed of rotation of a drive wheel in the powertrain is specified (The present embodiment is configured to reduce the torque fluctuations transmitted from the rotating electrical machine MG to the wheel W side by causing the rotating electrical machine MG to output a cancellation fluctuation torque Tmv for cancelling the transmission torque fluctuations Teov through torque fluctuation cancellation control. See at least: p. [0086] and Fig. 4) (The Examiner has interpreted that the frequency of the cancellation fluctuation torque Tmv corresponds directly to a frequency of the specifiable voltage since the commanded torque is controlled by voltage applied to electric machine MG, see at least: p. [0007]).

With respect to claims 7-8 and 16, Kobayashi discloses the method as claimed in claim 1, further comprising: determining resulting phase voltages or phase currents of the electric machine (an actual current computing unit that computes two-phase actual currents expressed in the two-axis rotating coordinate system on the basis of actual currents flowing through the rotating electrical machine, see at least: p. [0007]), and specification of the frequency (VF), amplitude or phase angle of the specifiable voltage, in accordance with the phase voltages or phase currents thus determined (the current feedback control unit includes a harmonic controller that calculates the two-phase voltage commands by using a characteristic of a transfer function corresponding to a periodic function of a torque fluctuation frequency that is a frequency of the transmission torque fluctuations, see at least: p. [0007]) wherein, for the determination of the resulting phase voltages or phase currents on the electric machine, a voltage or current sensor is provided (sensors Se1 to Se4, see at least: p. [0059]), wherein the voltage or current sensor is provided on the electric machine (see at least: Fig. 1 and p. [0061]-[0063]).

With respect to claim 9, Kobayashi discloses the method as claimed in claim 1. Kobayashi also discloses a non-transitory computer-readable storage medium having a computer program (control device 32, see at least: p. [0042]).

With respect to claim 11, Kobayashi discloses a device (rotating electrical machine control device 32, see at least: p. [0043]) for reducing mechanical loads in a powertrain (1), wherein an electric machine (MG) is provided as the drive assembly of the powertrain, and an inverter (IN) is provided for the output of a multi-phase output voltage for supplying the electric machine (see at least: Fig. 1), wherein the device is configured to
(Vb, Vbd, Vbq, see at least: p. [0126]) for operating the electric machine;
addition of a specifiable voltage (Vhd, Vhq, Vh1, Vh2, Vh3, Vh4, see at least: p. [0127] and Fig. 3) to the determined output voltage (Vb, Vbd, Vbq); and
output of the sum (V, Vd, Vq) of the multi-phase output voltage and the specifiable voltage for the supply of the electric machine, as a desired variable on the inverter (see at least: p. [0182]). 

With respect to claim 12, Kobayashi discloses a powertrain (1) having an inverter (IN), an electric machine (MG) and a device (rotating electrical machine control device 32) as claimed in claim 11 (see at least: Fig. 1 and p. [0043]).

With respect to claim 13, Kobayashi discloses a vehicle (a vehicle on which the vehicle driving system 1 is mounted) having a powertrain as claimed in claim 12 (see at least: p. [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Bae et al. (Pub. No.: US 2008/0197800 A1, hereinafter “Bae”).

With respect to claim 2, Kobayashi discloses the method as claimed in claim 1, but fails to teach the following feature. However, this feature is taught by Bae: wherein a fundamental frequency of the multi-phase output voltage is higher than a frequency of the specifiable voltage (The synchronous frame current regulator controls the fundamental frequency, while the stationary frame current regulator controls the low frequency components, see at least: p. [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Kobayashi with the aforementioned feature of Bae to have an improved inverter control system and technique that reduces subharmonic components at high operating frequencies (see at least: Bae p. [0005])

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Xiang et al. (Pub. No.: US 2013/0119900 A1, hereinafter “Xiang”).

With respect to claim 5, Kobayashi discloses the method as claimed in claim 1, but fails to teach the following features. However, these features are taught by Xiang determining a structure-borne noise signal of the powertrain, and specification of a frequency, amplitude or phase angle of the specifiable voltage in accordance with the structure-borne noise signal thus determined (When a torque ripple of the electric machine is an electrical k-th order harmonic, the plurality of current harmonic components may include an electrical k-1 order harmonic component having a first magnitude and an electrical k+1 order harmonic component having a second magnitude different than the first magnitude. See at least: Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Kobayashi with the aforementioned features of Xiang in order to compensate for torque ripple (see at least: Xiang p. [0003]-[0005]).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Xiang, as applied to claim 5, above, and further in view of Sato (Pub. No.: US 2016/0311426 A1).

With respect to claims 6 and 15, the combination of Kobayashi in view of Xiang teaches the method as claimed in claim 5, but fails to explicitly teach the following features. However, these features are taught by Sato: wherein, for the determination of the structure-borne noise signal, an acceleration sensor or a microphone is provided on the powertrain wherein the acceleration sensor or microphone is provided on the electric machine, on a gearbox of the powertrain, on a drive wheel mounting, on a drive shaft, on a drive shaft bearing, on a power electronics unit, on an inverter, on a rectifier or on a battery for the propulsion of the electric machine. (collecting noise from the inverter and the motor through a microphone or the like, the boost limit of the converter can be canceled when the high-frequency sound in the collected noise is higher than a predetermined level, see at least: p. [0096]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Kobayashi in view of Xiang with the aforementioned features of Sato in order to increase the accuracy of the noise sensor.

Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662